Citation Nr: 1631968	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-34 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension (also claimed as hypertensive vascular disease) as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2012 and February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied the Veteran's claims.

This appeal is processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The Board's decision addressing service connection for hyperlipidemia is set forth below.  The claim pertaining to hypertension is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Hyperlipidemia is a laboratory finding and is not considered a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for hypercholesterolemia are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015); 61 Fed. Reg. 20,440 (May 7, 1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

With respect to the Veteran's claim, the Board notes that the Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Initially the Board notes that, for the reasons detailed below, the Veteran's claim for service connection for hyperlipidemia must be denied as a matter of law.  The Board also notes that the facts are not in dispute with regards to the instant claim.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.

II.  Hyperlipidemia

The Veteran seeks service connection for hyperlipidemia (elevated cholesterol levels).  Post-service treatment records reflect that the Veteran has hyperlipidemia. The Board notes, however, that such a condition is not a disability for VA compensation purposes.  Rather, high cholesterol or hyperlipidemia is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  38 U.S.C.A. § 1110; see 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not appropriate entities for the rating schedule to address).

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hyperlipidemia.  Therefore, service connection for hyperlipidemia must be denied. 

The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury. See 38 U.S.C.A. § 1110.  In the absence of a current disability, the analysis ends, and the claim for service connection cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for hyperlipidemia, as secondary to service-connected diabetes mellitus, type II, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he has hypertension (also claimed as hypertensive vascular disease) as secondary to his service-connected diabetes mellitus.  

The Board notes that secondary service connection can be established by evidence demonstrating the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).
The Veteran was afforded a VA examination in January 2012.  The examiner noted that the Veteran's hypertension was not related to his service-connected diabetes mellitus as the Veteran's hypertension was diagnosed the same time as his diabetes mellitus and there was no indication of diabetic nephropathy and retinopathy.  The examiner further found that the Veteran had essential hypertension.

Although the VA examiner noted that the Veteran's hypertension was not a result of his service-connected diabetes mellitus, the examiner did not offer an opinion regarding whether the Veteran's service-connected diabetes mellitus aggravate his hypertension. 

The Board finds that the examination is inadequate for various reasons; one because the examiner only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect with respect to the hypertension.  38 C.F.R. § 3.310 (2015). The Court held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The negative nexus opinion was based the examiner's observation that diabetes mellitus and hypertension were diagnosed at the same time.  No further rationale was provided and the Board is not able to properly adjudicate this case as a result.  Additional explanation is required for this statement.  The Veteran asserts that the hypertension is caused by or aggravated by his service-connected diabetes mellitus.  Therefore, this medical opinion is essential to the Veteran's claim.  

Finally, while on remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his hypertension on appeal.  Thereafter, such records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his hypertension.  Thereafter, such records should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records and/or responses have been received; the Veteran should be afforded an appropriate VA examination so as to determine the etiology of his currently diagnosed hypertension.  The examiner should review the entire claims file, including a complete copy of this remand, and consider the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing the following:

Is it at least as likely as not that the Veteran's currently diagnosed hypertension is secondary to or aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected diabetes mellitus, type II? 

In forming his/her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his hypertension.  If there is some significance to the fact that both disorders were diagnosed at the same time, and that this leads to a positive or negative opinion, complete rationale must be provided as to why one conclusion is more likely than another.  It there is no evidence to support one conclusion over another, then such must be stated and the rationale for this conclusion must also be provided.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale/reasoning.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


